DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
This Office Action is in response to an amendment received 7/28/2021 in which Applicant lists claims 5-6, 12-14, 16 and 22-24 as being cancelled, claims 2-3, 8 and 18 as being original, claims 4, 7, 9-11, 17 and 19-21 as being previously presented, and claims 1 and 15 as being currently amended. It is interpreted by the examiner that claims 1-4, 7-11, 15 and 17-21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Amitai (WO 03/081320 A1) discloses having at least one thicker transparent end plate (as set forth in the rejections below), and therefore it would have been obvious to one of ordinary skill in the art, in light of the teachings of Amitai and Yajima (US 6,404,550 B1), to employ an alternating coated/uncoated configuration with at least one of two uncoated plates at opposite ends of the substrate be thicker than all the other plates of the substrate (see at least the rejections set forth below).
Similarly, Amitai (US 2003/0165017 A1) discloses having at least one thicker transparent end plate (as set forth in the rejections below), and therefore it would have .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-11, 15, 17-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amitai, International Publication Number WO 03/081320 A1, of record (hereafter Amitai’320) in view of Yajima, U.S. Patent Number 6,404,550 B1, of record (hereafter Yajima).
Regarding claim 1, Amitai‘320 discloses an optical device (see at least figures 2, 10, 17, 25 and 34), comprising:
a light-waves transmitting substrate having a plurality of surfaces including at least a first major external surface and a second major external surface (see at least elements 20 and 26), at least one of the first or second major external surfaces being coated with a coating of a first type that compensates for non-uniformity of the light-waves transmitting substrate (see at least page 17, line 29 through page 18, line 17; and/or page 16, element 55);
a coupling-in optical arrangement for coupling light waves into the light-waves transmitting substrate so as to propagate within the light-waves transmitting substrate by total internal reflection at the first and second major external surfaces (see at least the abstract, page 9 of the specification, and element 16);
coupling light waves out of the light-waves transmitting substrate (see at least elements 22, 22a and 22b); and
wherein the light-waves transmitting substrate is formed from a plurality of interleaved transparent plates along the light-waves transmitting substrate, and wherein each of the transparent plates is coated with a second type of coating for partially reflecting so as to form a plurality of partially reflecting surfaces wherein all coatings 
Amitai’320 does not specifically disclose that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a second type that is a partially reflecting coating so as to form a plurality of partially reflecting surfaces.
However, Yajima teaches an optical device including a light-waves transmitting substrate wherein the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a partially reflecting coating so as to form a plurality of partially reflecting surfaces (see at least the abstract, figures 2A-4, and columns 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Amitai’320 to include the teachings of Yajima so that the light-waves transmitting substrate of the optical device is produced such that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a partially reflecting coating so as to form a plurality of partially reflecting surfaces 
Additionally, Amitai’320 teaches that the plurality of interleaved transparent plates have an associated thickness, and having two transparent plates at opposing ends of the light-waves transmitting substrate, and that the thickness of at least one of the two opposing end plates have an increased thickness relative to all of the other transparent plates other than the opposing end plates (see at least annotated figure 12 of Amitai’320, provided below, wherein at least one of the two opposing end plates have an increased thickness relative to all the other interleaved transparent plates).

    PNG
    media_image1.png
    318
    610
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device to include the teachings of Amitai’320 and Yajima so that two of the second transparent plates are at opposing ends of the light-waves transmitting substrate, and wherein each of the first transparent 
Lastly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired thickness for at least one of two opposing second transparent plates since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to try the known technique of adjusting a finite number of variables such as adjusting the thickness of at least one of the second transparent plates, as shown by Amitai’320, or as taught by Yajima, for the purpose of making intervals between the optical elements, and/or to provide greater control to how light is input or output out of the optical device to a viewer and to aid in controlling image intensity and the size of the viewing eye box. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235; and/or Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), and/or In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); and/or Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007); and/or Alza Corp. v. Mylan Laboratories, Inc. 464 F.3d 1286, 80 USPQ2d Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).

Regarding claim 2, Amitai‘320 in view of Yajima discloses that the first and second major external surfaces are parallel to each other (see at least elements 26), and wherein the plurality of surfaces of the light waves transmitting substrate further includes at least one slanted edge oriented at an oblique angle with respect to the first and second major external surfaces (see at least the surfaces which include elements 22 and 16).
Regarding claim 3, Amitai‘320 in view of Yajima discloses that the coupling-in optical arrangement is optically attached to the at least one slanted edge (see at least the surface which includes element 16).
Regarding claim 4, Amitai‘320 in view of Yajima discloses a blank plate optically attached to one of the first or second major external surfaces, and wherein the blank plate and the plurality of partially reflecting surfaces define an active area of the light-waves transmitting substrate (see at least figure 10, element 55 and page 16, lines 11-29).
Regarding claim 7, Amitai‘320 in view of Yajima discloses that at least two partially reflecting surfaces of the plurality of partially reflecting surfaces have different respective reflectivity (see at least pages 15-16).
Regarding claim 8, Amitai‘320 in view of Yajima discloses that the non-uniformity of the lightwaves transmitting substrate is caused by the different reflectivity 
Regarding claim 10, Amitai‘320 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with a polarization sensitive coating (see at least pages 10-12, and 19).
Regarding claim 11, Amitai‘320 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with an angular sensitive thin film coating (see at least pages 10, 12, 15-16, and 36).
Regarding claim 15, Amitai‘320 discloses an optical device (see at least figures 2, 10, 17, 25 and 34), comprising:
a light- waves transmitting substrate having a plurality of surfaces including at least a first major external surface and a second major external surface (see at least elements 20 and 26);
a coating of a first type deposited on at least one of the first or second major external surfaces, the coating of the first type compensating for non-uniformity of the light-waves transmitting substrate (see at least page 17, line 29 through page 18, line 17; and/or page 16, element 55);
a coupling-in optical arrangement for coupling light waves into the light-waves transmitting substrate so as to propagate within the light-waves transmitting substrate by total internal reflection at the first and second major external surfaces (see at least the abstract, page 9 of the specification, and element 16);
coupling light waves out of the light-transmitting substrate (see at least elements 22, 22a and 22b); and

Amitai’320 does not specifically disclose that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a second type that is a partially reflecting coating so as to form a plurality of partially reflecting surfaces.
However, Yajima teaches an optical device including a light-waves transmitting substrate wherein the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a partially reflecting coating so as to form a plurality of partially reflecting surfaces (see at least the abstract, figures 2A-4, and columns 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Amitai’320 to include the teachings of Yajima so that the light-waves transmitting substrate of the optical device is produced such that the light-waves transmitting substrate is formed from a plurality of 
Additionally, Amitai’320 teaches that the plurality of interleaved transparent plates have an associated thickness, and having two transparent plates at opposing ends of the light-waves transmitting substrate, and that the thickness of at least one of the two opposing end plates have an increased thickness relative to all of the other transparent plates other than the opposing end plates (see at least annotated figure 12 of Amitai’320, provided below, wherein at least one of the two opposing end plates have an increased thickness relative to all the other interleaved transparent plates).

    PNG
    media_image1.png
    318
    610
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device to include the teachings of Amitai’320 and Yajima so that two of the second transparent plates are at opposing ends of the light-waves transmitting substrate, and wherein each of the first transparent plates and each of the second transparent plates has an associated thickness, and wherein the thickness of at least one of the two of the second transparent plates is increased relative to the thickness of all of the first transparent plates and the thickness of all of the second transparent plates other than the two of the second transparent plates, for the purpose of forming at least one thick end transparent plate for mounting reflective surfaces in a desired location with respect to a user’s eye, and for allowing mounting of the coupling-in optical arrangement while having a reasonable expectation for success (see at least figure 2, elements 22, 24 and 16; figure 11, elements 22a, 22b and 60; and figure 12 of Amitai’320).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235; and/or Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), and/or In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); and/or Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007); and/or Alza Corp. v. Mylan Laboratories, Inc. 464 F.3d 1286, 80 USPQ2d 1001 (Fed. Cir. 2006); and/or Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
Regarding claim 17, as best understood, Amitai‘320 in view of Yajima discloses that at least two partially reflecting surfaces of the plurality of partially reflecting surfaces have different respective reflectivity (see at least pages 15-16).
Regarding claim 18
Regarding claim 20, Amitai‘320 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with a polarization sensitive coating (see at least pages 10-12, and 19).
Regarding claim 21, Amitai‘320 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with an angular sensitive thin film coating (see at least pages 10, 12, 15-16, and 36).

Claims 9 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amitai, International Publication Number WO 03/081320 A1, of record (hereafter Amitai’320) in view of Yajima, U.S. Patent Number 6,404,550 B1, of record (hereafter Yajima) as applied to claims 1 and 15 above, and further in view of Gleckman et al., U.S. Patent Number 6,542,307 B2, of record (hereafter Gleckman).
Regarding claims 9 and 19, Amitai’320 does not explicitly disclose that the at least one partially reflecting surface is an anisotropic partially reflecting surface.
However, Gleckman teaches using wire-grid or multilayer (DBEF) polarizers as partially reflective surfaces in a near-eye display system (see at least figure 2, element 107, as well as column 5, line 40 through column 6, line 5 of Gleckman).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the partially reflecting surfaces of the optical device of Amitai’320 in view of Yajima to include the teachings of Gleckman so that the at least one partially reflecting surface is an anisotropic partially reflecting surface (such as a wire-grid or multilayer DBEF polarizer), for the purpose of using a known type of .

Claims 1-3, 7-8, 10-11, 15, 17-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amitai, US Patent Application Publication Number 2003/0165017 A1, of record (hereafter Amitai’017) in view of Yajima, U.S. Patent Number 6,404,550 B1, of record (hereafter Yajima).
Regarding claim 1, Amitai‘017 discloses an optical device (see at least figures 2, 7, 11, 25-28, 32 and 35), comprising:
a light-waves transmitting substrate having a plurality of surfaces including at least a first major external surface and a second major external surface (see at least elements 20 and 26), at least one of the first or second major external surfaces being coated with a coating of a first type that compensates for non-uniformity of the light-waves transmitting substrate (see at least paragraph [0087]);
a coupling-in optical arrangement for coupling light waves into the light-waves transmitting substrate so as to propagate within the light-waves transmitting substrate by total internal reflection at the first and second major external surfaces (see at least the abstract, element 16, and figure 11, element 22);
coupling light waves out of the light-transmitting substrate (see at least elements 22 and 22’); and
wherein the light-waves transmitting substrate is formed from a plurality of interleaved transparent plates along the light-waves transmitting substrate, and wherein 
Amitai‘017 does not specifically disclose that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a second type that is a partially reflecting coating so as to form a plurality of partially reflecting surfaces.
However, Yajima teaches an optical device including a light-waves transmitting substrate wherein the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a partially reflecting coating so as to form a plurality of partially reflecting surfaces (see at least the abstract, figures 2A-4, and columns 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Amitai‘017 to include the teachings of Yajima so that the light-waves transmitting substrate of the optical device is produced such that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that 
Additionally, Amitai’017 teaches that the plurality of interleaved transparent plates have an associated thickness, and having two transparent plates at opposing ends of the light-waves transmitting substrate, and that the thickness of at least one of the two opposing end plates have an increased thickness relative to all of the other transparent plates other than the opposing end plates (see at least annotated figures 26 and 36 of Amitai’017, provided below, wherein at least one of the two opposing end plates have an increased thickness relative to all the other interleaved transparent plates).

    PNG
    media_image2.png
    434
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    640
    media_image3.png
    Greyscale


Lastly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired thickness for at least one of two opposing second transparent plates since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to try the known technique of adjusting a finite number of variables such as adjusting the thickness of at least one of the second transparent plates, as shown by Amitai’017, or as taught by Yajima, for the purpose of making intervals between the optical elements, and/or to provide greater control to how light is input or output out of the optical device to a viewer and to aid in controlling image intensity and the size of the viewing eye box. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235; and/or Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), and/or In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); and/or Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007); and/or Alza Corp. v. Mylan Laboratories, Inc. 464 F.3d 1286, 80 USPQ2d 1001 (Fed. Cir. 2006); and/or Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).

Regarding claim 2, Amitai‘017 in view of Yajima discloses that the first and second major external surfaces are parallel to each other (see at least elements 26), and wherein the plurality of surfaces of the light waves transmitting substrate further includes at least one slanted edge oriented at an oblique angle with respect to the first and second major external surfaces (see at least the surfaces which include elements 22 and 16).
Regarding claim 3, Amitai‘017 in view of Yajima discloses that the coupling-in optical arrangement is optically attached to the at least one slanted edge (see at least figure 11, element 22).
Regarding claim 7, Amitai‘017 in view of Yajima discloses that at least two partially reflecting surfaces of the plurality of partially reflecting surfaces have different respective reflectivity (see at least paragraphs [0081], [0083] and [0097]).
Regarding claim 8
Regarding claim 10, Amitai‘017 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with a polarization sensitive coating (see at least paragraph [0082]).
Regarding claim 11, Amitai‘017 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with an angular sensitive thin film coating (see at least paragraphs [0081], [0083] and [0097]).
Regarding claim 15, Amitai‘017 discloses an optical device (see at least figures 2, 7, 11, 25-28, 32 and 35), comprising:
a light-waves transmitting substrate having a plurality of surfaces including at least a first major external surface and a second major external surface (see at least elements 20 and 26);
a coating of a first type deposited on at least one of the first or second major external surfaces, the coating of the first type compensating for non-uniformity of the light-waves transmitting substrate (see at least paragraph [0087]);
a coupling-in optical arrangement for coupling light waves into the light-waves transmitting substrate so as to propagate within the light-waves transmitting substrate by total internal reflection at the first and second major external surfaces (see at least the abstract, element 16, and figure 11, element 22);
coupling light waves out of the light-transmitting substrate (see at least elements 22 and 22’); and
wherein the light-waves transmitting substrate is formed from a plurality of interleaved transparent plates along the light-waves transmitting substrate, and wherein each of the transparent plates is coated with a second type of coating for partially 
Amitai‘017 does not specifically disclose that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a second type that is a partially reflecting coating so as to form a plurality of partially reflecting surfaces.
However, Yajima teaches an optical device including a light-waves transmitting substrate wherein the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-waves transmitting substrate, and wherein each of the first transparent plates is coated with a partially reflecting coating so as to form a plurality of partially reflecting surfaces (see at least the abstract, figures 2A-4, and columns 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Amitai‘017 to include the teachings of Yajima so that the light-waves transmitting substrate of the optical device is produced such that the light-waves transmitting substrate is formed from a plurality of first transparent plates interleaved with a plurality of second transparent plates such that the first transparent plates and the second transparent plates alternate along the light-
Additionally, Amitai’017 teaches that the plurality of interleaved transparent plates have an associated thickness, and having two transparent plates at opposing ends of the light-waves transmitting substrate, and that the thickness of at least one of the two opposing end plates have an increased thickness relative to all of the other transparent plates other than the opposing end plates (see at least annotated figures 26 and 36 of Amitai’017, provided below, wherein at least one of the two opposing end plates have an increased thickness relative to all the other interleaved transparent plates).

    PNG
    media_image2.png
    434
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    640
    media_image3.png
    Greyscale


Lastly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired thickness for at least one of two opposing second transparent plates since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to try the known technique of adjusting a finite number of variables such as adjusting the thickness of at least one of the second transparent plates, as shown by Amitai’017, or as taught by Yajima, for the purpose of making intervals between the optical elements, and/or to provide greater control to how light is input or output out of the optical device to a viewer and to aid in controlling image intensity and the size of the viewing eye box. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235; and/or Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), and/or In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); and/or Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007); and/or Alza Corp. v. Mylan Laboratories, Inc. 464 F.3d 1286, 80 USPQ2d 1001 (Fed. Cir. 2006); and/or Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).

Regarding claim 17, as best understood, Amitai‘017 in view of Yajima discloses that the at least one partially reflecting surface includes a plurality of partially reflecting surfaces, and wherein at least two partially reflecting surfaces of the plurality of partially reflecting surfaces have different respective reflectivity (see at least paragraphs [0081], [0083] and [0097]).
Regarding claim 18, as best understood, Amitai‘017 in view of Yajima discloses that the non-uniformity of the lightwaves transmitting substrate is caused by the different reflectivity of the at least two partially reflecting surfaces of the plurality of the partially reflecting surfaces (see paragraph [0087]).
Regarding claim 20, Amitai‘017 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with a polarization sensitive coating (see at least paragraph [0082]).
Regarding claim 21, Amitai‘017 in view of Yajima discloses that each of the at least one partially reflecting surface is coated with an angular sensitive thin film coating (see at least paragraphs [0081], [0083] and [0097]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amitai, US Patent Application Publication Number 2003/0165017 A1, of record (hereafter Amitai’017) in view of Yajima, U.S. Patent Number 6,404,550 B1, of record (hereafter Yajima) as applied to claim 1 above, and further in view of Amitai, International Publication Number WO 03/081320 A1, of record (hereafter Amitai’320).
Regarding claim 4, Amitai’017 does not explicitly disclose a blank plate optically attached to one of the first or second major external surfaces, and wherein the blank plate and the coupling-out optical arrangement define an active area of the light-waves transmitting substrate.
However, Amitai’320 teaches an optical device including a blank plate optically attached to one of the first or second major external surfaces, and wherein the blank plate and the coupling-out optical arrangement define an active area of the light-waves transmitting substrate (see at least figure 10, element 55 and page 16, lines 11-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Amitai’017 in view of Yajima to include the teachings of Amitai’320 so that the optical device includes a blank plate optically attached to one of the first or second major external surfaces, and wherein the blank plate and the coupling-out optical arrangement define an active area of the light-waves transmitting substrate, for the purpose of using a known technique to improve the uniformity of the output image, as taught by Amitai’320 (see at least figure 10, element 55 and page 16, lines 11-29 of Amitai’320), while having a reasonable expectation for success.
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amitai, US Patent Application Publication Number 2003/0165017 A1, of record (hereafter Amitai’017) in view of Yajima, U.S. Patent Number 6,404,550 B1, of record (hereafter Yajima) as applied to claims 1 and 15 above, and further in view of Gleckman et al., U.S. Patent Number 6,542,307 B2, of record (hereafter Gleckman).
Regarding claims 9 and 19, Amitai’017 does not explicitly disclose that the at least one partially reflecting surface is an anisotropic partially reflecting surface.
However, Gleckman teaches using wire-grid or multilayer (DBEF) polarizers as partially reflective surfaces in a near-eye display system (see at least figure 2, element 107, as well as column 5, line 40 through column 6, line 5 of Gleckman).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the partially reflecting surfaces of the optical device of Amitai’017 in view of Yajima to include the teachings of Gleckman so that the at least one partially reflecting surface is an anisotropic partially reflecting surface (such as a wire-grid or multilayer DBEF polarizer), for the purpose of using a known type of partial reflector to provide predictable result of partial reflection and effectively output light from the light waves-transmitting substrate while having a reasonable expectation for success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/23/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872